Title: To James Madison from James Simpson, 10 February 1808
From: Simpson, James
To: Madison, James



No. 137.
Sir
Tangier 10th. February 1808

With No. 126 dated 26th. January, I had the honour of transmitting the Accounts of disbursements in this Consulate and Report of arrival and departure of American Vessels, at the several Ports of this Empire, during last year.
The remains of Articles provided for Service, appeared on those Accounts and those purchased since being almost all expended, it becomes necessary to provide more and to obtain a small fund to meet  Contingent Expenses; for these purposes I have this day taken the liberty of drawing a Bill on you, to order of Mr. John Gavino for One thousand four hundred  Dollars payable thirty days after presentation, which I request you will be pleased to direct being paid and charged for that Service.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

